           Case 1:20-cv-04802-AJN Document 17 Filed 07/31/20 Page 1 of 4




David H. Bernstein
DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, NY 10022
(212) 909-6696 (Phone)
(212) 521-7696 (Fax)
dhbernstein@debevoise.com

Attorneys for Defendants NBCUniversal Media LLC,
NBC Sports Ventures LLC, NBC Sports Network, LP.,
GolfNow, LLC, The Golf Channel, LLC a/k/a TGC,
LLC d/b/a The Golf Channel, Rory McIlroy Inc.,
and Rory McIlroy



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------- X
GOLFCLUB LLC,                                               Case No. 1:20-cv-4802-AJN

                 Plaintiff,

        -against-

NBCUNIVERSAL MEDIA, LLC d/b/a
NBC, NBC SPORTS VENTURES LLC,
NBC SPORTS NETWORK, L.P.,
GOLFNOW, LLC, THE GOLF CHANNEL,
LLC a/k/a TGC, LLC d/b/a THE GOLF
CHANNEL, RORY MCILROY INC., and
RORY MCILROY,

                 Defendants.
--------------------------------------------------- X

                  STIPULATION OF PARTIAL DISMISSAL AND
                  STIPULATION AND PROPOSED ORDER FOR
            LEAVE TO FILE SECOND AMENDED COMPLAINT AND FOR
         SCHEDULE FOR RESPONSE AND INITIAL PRETRIAL CONFERENCE


        Plaintiff GolfClub LLC; Defendants NBCUniversal Media LLC, NBC Sports Ventures

LLC, NBC Sports Network, LP., GolfNow, LLC, and The Golf Channel, LLC a/k/a TGC, LLC


                                                        1
           Case 1:20-cv-04802-AJN Document 17 Filed 07/31/20 Page 2 of 4




d/b/a The Golf Channel (together, the “NBC Defendants”); and Defendants Rory McIlroy Inc., and

Rory McIlroy (together, the “McIlroy Defendants”), hereby submit this Stipulation and Proposed

Order.


         WHEREAS, on June 23, 2020, Plaintiff filed a complaint alleging unfair competition and

deceptive competition, under the Lanham Act, 15 U.S.C. §§ 1125(a) (the “Trademark Claim”)

against all the defendants, and illegal acquisition under Sections 4 and 7 of the Clayton Act, 15

U.S.C. §§ 15, 18, and unlawful monopolization under Section 2 of the Sherman Act, 15 U.S.C.

§ 2 (together, the “Antitrust Claims”) against the NBC Defendants; and


         WHEREAS, on June 25, 2020, Plaintiff filed an amended complaint with the same causes

of action; and


         WHEREAS, the deadline for response to the amended complaint is August 24, 2020; and


         WHEREAS, no defendant has served an answer or moved to dismiss; and


         WHEREAS, the Court has scheduled an initial pretrial conference for September 25,

2020; and


         WHEREAS, the McIlroy Defendants have communicated to Plaintiff that in their view

they are not proper parties to this action and have indicated that they would seek dismissal; and


         WHEREAS, the NBC Defendants have communicated to Plaintiff that in their view

certain of the NBC Defendants are not proper parties to the action and have indicated that they

would seek dismissal of those parties; and




                                                 2
          Case 1:20-cv-04802-AJN Document 17 Filed 07/31/20 Page 3 of 4




       WHEREAS, the NBC Defendants have communicated to Plaintiff that in their view the

Antitrust Claims do not state a cognizable cause of action and have indicated that they would

seek dismissal of those claims; and


       WHEREAS, the parties have reached agreement on dismissal without prejudice of certain

of the defendants, dismissal without prejudice of the Antitrust Claims, amendment of the

complaint, a schedule for response to the complaint, and a proposed rescheduling of the initial

pretrial conference (which conflicts with a previously scheduled deposition in another matter);


       NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED AS FOLLOWS:


       1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff voluntarily dismisses all claims

against the McIlroy Defendants without prejudice.


       2. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff voluntarily dismisses all claims

against NBC Sports Ventures LLC and NBC Sports Network, L.P without prejudice.


       3. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff voluntarily dismisses Counts Two

and Three of the amended complaint without prejudice.


       4. On or before August 14, 2020, Plaintiff shall file a Second Amended Complaint that

reflects the voluntary dismissals referenced above, but that will not otherwise substantively

modify the remaining allegations, will not substantively modify the Trademark Claim, and will

not add any new parties or claims.


       5. On or before September 25, 2020, the remaining Defendants NBCUniversal Media,

LLC d/b/a NBC, GolfNow, LLC, and The Golf Channel, LLC a/k/a TGC, LLC d/b/a The Golf


                                                 3
         Case 1:20-cv-04802-AJN Document 17 Filed 07/31/20 Page 4 of 4




Channel will answer the Second Amended Complaint. The remaining Defendants

NBCUniversal Media, LLC d/b/a NBC, GolfNow, LLC, and The Golf Channel, LLC a/k/a TGC,

LLC d/b/a The Golf Channel agree that they will not file a Rule 12(b) motion in response to the

Second Amended Complaint.


       6. Subject to the Court’s availability, the parties jointly request adjournment of the initial

pretrial conference to October 23, 2020, October 30, 2020, or November 6, 2020, or another date

convenient for the Court and Parties.


Dated: July 31, 2020                                 Dated: July 31, 2020

By: /s/ Edward A. Paltzik                            By: /s/ David H. Bernstein
Edward A. Paltzik                                    David H. Bernstein
JOSHPE MOONEY PALTZIK LLP                            DEBEVOISE & PLIMPTON LLP
 360 Lexington Ave., Suite 1502                      919 Third Avenue
New York, NY 10017                                   New York, NY 10022
(212) 344-8211 (Phone)                               (212) 909-6696 (Phone)
(212) 313-9478 (Fax)                                 (212) 521-7696 (Fax)
epaltzik@jmpllp.com                                  dhbernstein@debevoise.com

Attorneys for Plaintiff GolfClub LLC                 Attorneys for Defendants NBCUniversal Media
                                                     LLC, NBC Sports Ventures LLC, NBC Sports
                                                     Network, LP., GolfNow, LLC, The Golf
                                                     Channel, LLC a/k/a TGC, LLC d/b/a The Golf
                                                     Channel, Rory McIlroy Inc., and Rory McIlroy


IT IS SO ORDERED this ____ day of ______, 2020.

The initial pretrial conference is rescheduled for: _____________________________________


__________________________________________
Hon. Alison J. Nathan, United States District Judge




                                                 4
